IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-20335
                        Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

RUBEN SANCHEZ-PEREZ,

                                          Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                     USDC No. H-00-CR-628-ALL
                       --------------------
                         December 12, 2001
Before HIGGINBOTHAM, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Ruben Sanchez-Perez (Sanchez) appeals his guilty-plea

conviction for illegally reentering the United States after

having been deported and convicted of an aggravated felony.      He

argues that the district court’s failure to affirmatively

determine that he and his counsel had read and discussed the

presentence report (PSR) amounted to a violation of Fed. R. Crim.

P. 32(c)(3)(A) not subject to the plain-error analysis;

therefore, this court must "automatically reverse" his conviction

and remand the matter for resentencing.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-20335
                                -2-

     Rule 32(c)(3)(A), Fed. R. Crim. P. provides that before

imposing sentence, the district court must "verify that the

defendant and defendant’s counsel have read and discussed the

presentence report."   Because Sanchez failed to raise the issue

of noncompliance with Rule 32(c)(3)(A) in the district court, we

will correct the alleged error only if it was plain and affected

Sanchez’s substantial rights.   See United States v. Esparza-

Gonzalez, 268 F.3d 272, 274 (5th Cir. 2001).    We decline to

interpret Rule 32(c)(3)(A) as creating an absolute requirement

that the district court specifically ask a defendant whether he

has read the PSR.   Instead, we will draw reasonable inferences

from court documents, the defendant’s statements, and counsel’s

statements to determine whether the defendant has been given an

opportunity to read the PSR with his counsel.    See id.

     The transcript of the sentencing hearing provides

information from which the district court could reasonably have

inferred that Sanchez and his counsel had reviewed the PSR.

However, even if it is assumed that the district court failed to

meet the requirements of Rule 32(c)(3)(A), Sanchez has not

demonstrated plain error as result of the court’s error.

Accordingly, the judgment of the district court is AFFIRMED.